DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2014/0307780 A1) in view of Lim et al. (US 2021/0329241 A1).

Regarding claim 1, Cohen discloses a system configured to encode video image data (see fig. 5), the system comprising: one or more processors (e.g. see ¶ [0040]); and one or more memories (e.g. see ¶ [0040]) storing program instructions, that when executed on or across the one or more processors, cause the one or more processors to: compress pixel value data for images included in a plurality of frames of a video (240, 510-530 in fig. 5), wherein to compress the pixel value data, the program instructions cause the one or more processors to: for respective blocks of a plurality of blocks of respective ones of the plurality of images (see 501 in fig. 5): predict pixel values for pixels of the block (see 160 in fig. 5), wherein the pixel values are predicted based on pixel values of other pixels in the block or based on pixel values of a corresponding block in another frame of the video (see 501 and 150-160 in fig. 5); determine residual differences (see 506 in fig. 5) between the predicted pixel values for the pixels of the block and actual pixel values of the pixels of the block; decompose the determined residual differences into a plurality of sets of sub-errors (see 220 in fig. 5) for pixel values of the pixels of the block; apply a first set of processing parameters (see upper 560-580 in fig. 5) to a first set of the sets of sub-errors to modify the first set of sub-errors in accordance with the first set of processing parameters; apply a second set of processing parameters  (see lower 560-580 in fig. 5) to a second set of the sets of sub-errors to modify the second set of sub-errors in accordance with the second set of processing parameters, wherein the first and second set of processing parameters comprise different processing parameters that result in different modifications of the first and second sets of sub-errors (e.g. see different top and bottom 580 in fig. 5); and encode compressed pixel value data for the plurality of images of the video (see 530 in fig. 5).
Although Cohen discloses wherein encoding the compressed pixel value data comprises the first modified set of sub-errors and the second modified set of sub-errors (see 260 and 530 
However, Lim discloses a well-known residual coding process of splitting the residual block into a first and second modified sets and encoding the first and second modified sets separately (see fig. 3; e.g. see ¶ [0044]). 
Given the teachings as a whole, because both Cohen and Lim teach methods for encoding partitioned residual block, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one method for the other to achieve the predictable result of properly encoding partitioned residual block for proper operation of a decoding process. Substituting Lim into Cohen would replace Cohen need for implementing the Coefficient rearranger 580 and block combiner 260 in the encoding process.

Regarding claims 2 and 14, Cohen further discloses wherein to apply the first set of processing parameters to the first set of sub-errors the program instructions cause the one or more processors to: apply a first transformation (see upper 560 in fig. 5) to the first set of sub-errors and quantize a transformed version of the first set of sub-errors according to a first set of quantization parameters (see upper 570 in fig. 5); wherein to apply the second set of processing parameters to the second set of sub-errors the program instructions cause the one or more processors to: apply a second transformation (see lower 560 in fig. 5) to the second set of sub-errors and quantize a transformed version of the second set of sub-errors according to a second set of quantization parameters (see lower 1570 in fig. 5), wherein: the first and second transformations are different transformations, the first and second set of quantization parameters are different quantization parameters, or both the first and second transformations are different transformations and the first and second set of quantization parameters are different quantization parameters  (e.g. see ¶ [0036]). 

Regarding claim 3, Cohen further discloses wherein the program instructions cause the one or more processors to decompose the residual differences into the plurality of sub-errors based, at least in part, on one or more of: differences in textures in portions of the block; edges between objects depicted in the block; or color differences between regions of the block (see 214 in fig. 2). 

Regarding claim 4, Cohen further discloses wherein the program instructions cause the one or more processors to: select the first and second set of processing parameters, such that: distortion of a residual differences signal is reduced as compared to applying a common set of processing parameters to the residual differences without decomposition into a plurality of sub-errors; or compression efficiency of the residual differences signal is increased as compared to other combinations of sub-errors and processing parameters (see 214 in fig. 2; e.g. see “rate-distortion” in ¶ [0044]). 

Regarding claim 5, Cohen further discloses wherein to compress the pixel value data, the program instructions further cause the one or more processors to: determine one or more weighting factors for one or more sets of the plurality of sub-errors, wherein the one or more weighting factors are determined based on a rate distortion optimization (RDO) calculation or are determined based on a Lagrangian multiplier optimization calculation (e.g. see “rate-distortion optimize” in ¶ [0044]). 

Regarding claims 6 and 15, Cohen further discloses wherein to compress the pixel value data, the program instructions further cause the one or more processors to: apply an inverse of the first set of processing parameters to the first set of sub-errors (see left side 240-250 in fig. 2); apply an inverse of the second set of processing parameters to the second set of sub-errors (see right side 240-250 in fig. 2); sum the first and second set of sub-errors after applying the respective first and second set of inverse processing parameters (see 260 in fig. 2); apply the summed sub-errors to predicted pixel values for the block (see 203 in fig. 2); determine distortion or artifacts in resulting pixel values of the block after applying the summed sub-errors  (e.g. see ¶ [0042]); and adjust the first or the second set of processing parameters based on the determined distortion or artifacts (see fig. 6). 

Regarding claims 7 and 13, Cohen further discloses wherein to encode the compressed pixel value data for the plurality of images, the program instructions cause the one or more processors to: include one or more index values in the compressed pixel value data (see 213 in fig. 2), wherein the one or more index values indicate the first set of processing parameters and the second set of processing parameters (see 205 and 213 in fig. 2), wherein a decoder maintains a similar index as is maintained by the system configured to encode the video image data (see 213 in fig. 2). 

Regarding claim 8, Cohen further discloses wherein to encode the compressed pixel value data for the plurality of images, the program instructions cause the one or more processors to: signal global values for the first or second set of processing parameters for a group of the image frames or for a particular image frame (see 210-520 in fig. 5); and signal particular values for the first or second set of processing parameters for a block or a slice of a block within an image frame (see fig. 6). 

Regarding claim 11, Cohen further discloses wherein to apply the first set of processing parameters to the first set of sub-errors the program instructions cause the one or more processor to: apply a first transformation to the first set of sub-errors (see upper 560 in fig. 5) and quantize a transformed version of the first set of sub-errors according to a first set of quantization parameters (see upper 570 in fig. 5); wherein to apply the second set of processing parameters to the second set of sub-errors the program instructions cause the one or more processors to: apply a second transformation to the second set of sub-errors  (see lower 560 in fig. 5) and quantize a transformed version of the second set of sub-errors according to a second set of quantization parameters (see lower 570 in fig. 5); wherein the program instructions further cause the one or more processors to: apply the first transformation, the second transformation, or one or more other transformations to a one or more other sets of sub-errors (e.g. see blocks 1-3 of 214 in fig. 2); and quantize transformed versions of the one or more other sets of sub-errors (see 570 in fig. 5), wherein the quantization parameters to be used to quantize the transformed version of the first set of sub-errors, the transformed version of the second set of sub-errors, and the one or more other transformed versions of the one or more other sets of sub-errors are defined by one or more quantization matrices stored in the one or more memories of the system (e.g. see ¶ [0036]), wherein the compressed pixel value data for the plurality of images indicates one or more quantization matrices stored by a decoder that are to be used to perform an inverse quantization for the first, second, or one or more other sets of sub-errors (e.g. see ¶ [0036]). 

Regarding claim 12, the claim(s) recite a non-transitory computer readable media (see fig. 2; e.g. see ¶ [0040]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.



5.	Claims 9-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Lim in view of Park et al. (US 2016/0205409 A1).

Regarding claim 9, although Cohen discloses wherein the program instructions when executed on or across the one or more processors, further cause the one or more processors to: receive input portions of the plurality of images to be processed differently than other portions of the plurality of images during compression (see 506 in fig. 5), wherein the determined residuals are decomposed based on the input (see 220 in fig. 5), it is noted that Cohen does not disclose wherein the input is a user input. 
However, Park discloses an encoding method wherein the input is, at least in part, on user input received via a user interface (e.g. see fig. 3C; e.g. see ¶ [0180]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Park teachings of user interface into Cohen coding of sub-blocks for the benefit of improving efficiency of coding for area of interest.

Regarding claim 10, the references further disclose wherein at least one of the selected portions overlaps with another portion of the image (e.g. see Cohen ¶ [0230]), wherein during reconstruction of the one or more images: sub-errors for a first portion of an image are added to predicted pixel values for the first portion of the image (see Cohen 260 in fig. 5); sub-errors for a second portion of the image are added to predicted pixel values for the second portion of the image (see Cohen 260 in fig. 5); and sub-errors for the first portion of the image and sub-errors for the second portion of the image are added to predicted pixel values for an overlap portion of the image (see Cohen 260 in fig. 5; see Park e.g. ¶ [0230]), wherein the first portion and the second portion overlap one another in the overlap portion (see Park e.g. ¶ [0230]). 

Regarding claim 16, the claim(s) recite a device analogous limitations to claim 12 and is/are therefore rejected on the same premise.
Cohen does not disclose a display.
However, Park discloses an encoding system comprising a display (see 12520 in fig. 25).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Park teachings of user interface into Cohen coding of sub-blocks for the benefit of viewing area of interest.

Regarding claim 17, the references further disclose wherein the program instructions further cause the one or more processor to: render the one or more reconstructed images to be displayed on the display of the device (see Park 12520 in fig. 25). 

Regarding claim 18, the claim(s) recite analogous limitations to claim 6, and is/are therefore rejected on the same premise.


6.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Lim  and Park in view of Ikai et al. (US 2018/0367782 A1).

Regarding claim 19, although Cohen discloses wherein the inverse processing parameters are signaled for the group of image frames or the full image frame (e.g. see ¶ [0017]), it is noted that Cohen does not provide the particular wherein the signaling is in a header. 
However, Ikai discloses an encoding system wherein it is well-known in the art to signal encoding parameter in the header (e.g. see ¶ [0128]-[0129]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ikai teachings header of signaling into the references signaling for the benefit of compatibility with industry video standard for proper decoding.

	
Regarding claim 20, the references further disclose wherein the particular inverse processing parameters are signaled at a coding tree unit level, prediction unit level, or transform unit level (e.g. see Ikai ¶ 0128]).


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Cheok et al. (US 2010/0124274 A1), discloses region based coding.
2.	Hobbs et al. (US 9,351,007 B1), discloses classifying blocks for quality encoding.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485